DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/048,833
This Office Action is responsive to the amended claim-set of October 19, 2020.
Original claims 1-15, 17, and 21-24 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/048,833, filed 10/19/2020, as a national stage entry of PCT/US19/28014, International Filing Date: 04/18/2019, which claims priority from the following U.S. Provisional Applications:  62/661,362, filed 04/23/2018; and 62/662,991, filed 04/26/2018.
The effective filing date is April 18, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/2021 and 01/13/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The Specification is objected to since the title containing “Novel” is objected to.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Titles cannot contain “New”, “Novel”, “Improvement”, and “Improvement of”, etc.  See MPEP 606 and 606.01.
The following title is suggested:  -- [[Novel]] Process for Synthesis of a Phenoxy Diaminopyrimidine Compound -- .
Conclusion
The claims 1-15, 17, and 21-24 are presently allowable as written.  This Application cannot be passed to allowance until Applicants strike “Novel” from the application title.
A search for the compound A, 2-isopropylphenol, and 4-bromo-2-isopropylphenol hemi-DABCO co-crystal of base claims 1 and 13 and the unique crystalline compound A citrate methanol solvate of base claim 17 did not retrieve prior art.  See “SEARCH 6” and “SEARCH 7” (each conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
Furthermore, a review of the “SEARCH 6” and “SEARCH 7” STN search results by instant application’s inventor and assignee/owner names did not retrieve double patent references.
A search for 2-isopropylphenol and 4-bromo-2-isopropylphenol hemi-DABCO of base claim 21 did not retrieve prior art.  See “SEARCH 8” (each conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.  In fact, the DABCO co-crystal appears to be novel and non-obvious (this DABCO compound alone did not retrieve any hits in Registry, HCaplus, and Casreact STN databases).
Furthermore, a review of the “SEARCH 8” STN search results by instant application’s inventor and assignee/owner names did not retrieve double patent references.
Moreover, a review of the instant application’s inventor and assignee/owner names using PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
There is no known prior art reference that either teaches or anticipates a process of base claims 1 or 13 or a unique crystalline compound A methanol solvate of base claim 17.
The reference REN (Ren, Hong, et al.  “Development of a Green and Sustainable Manufacturing Process for Gefapixant Citrate (MK-7264) Part 1:  Introduction and Process Overview.”  Org. Process Res. Dev. (2020), Vol. 24, pp. 2445-2452), discloses the process:  
    PNG
    media_image1.png
    143
    429
    media_image1.png
    Greyscale
 (Scheme 2 on page 2446) and mentions DABCO (left column on page 2447).
However, REN is not a prior art reference since it does not teach the specific process of base claims 1 and 13:  namely, converting 2-isopropylphenol to 4-bromo-2-isopropylphenol hemi-DABCO co-crystal.
Furthermore, REN is published October 16, 2020, which is after April 18, 2019, which is the effective filing date of the instant application.
The search for the DABCO co-crystal of base claim 21 did not retrieve any HCaplus or Casreact (STN) references thus the process of claim 21 is both novel and non-obvious and hence free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625